UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 06-1233



KI JOHAN,

                                                          Petitioner,

            versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-167-603)


Submitted:    June 14, 2006                  Decided:   June 26, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ki Johan, Petitioner Pro Se.    M. Jocelyn Lopez Wright, Song E.
Park, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ki Johan, a native and citizen of Indonesia, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of his applications for

asylum, withholding of removal, and protection under the Convention

Against Torture.*   On appeal, Johan contends that the Board and the

immigration judge erred in denying his application for withholding

of removal.   “To qualify for withholding of removal, a petitioner

must show that he faces a clear probability of persecution because

of his race, religion, nationality, membership in a particular

social group, or political opinion.”    Rusu v. INS, 296 F.3d 316,

324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430

(1984)). Based on our review of the record, we find that Johan

failed to make the requisite showing before the immigration court.

We therefore find that substantial evidence supports the decision

of the Board, and uphold the denial of his request for withholding

of removal.   Accordingly, we deny the petition for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                    PETITION DENIED




     *
      Johan raises no claims on appeal concerning the denial of
asylum or protection under the Convention Against Torture.

                                - 2 -